Exhibit 10.1

 

May 2, 2005

 

John Barr

120 Walpole Street

Dover, MA 02030

 

Dear John:

 

The purpose of this separation agreement (the “Agreement”) is to confirm the
terms of your employment with and separation from V.I. Technologies, Inc.
(“Vitex” or the “Company”). The consideration described herein is contingent on
your agreement to and compliance with the terms of this Agreement. The Effective
Date of this Agreement shall be the eighth day following the day that you sign
it.

 

1. Employment and Separation of Employment. You acknowledge that your employment
with the Company will end on July 25, 2005 (the “Separation Date”). This period
from the date of this letter Agreement through the Separation Date shall be
referred to herein as the “Special Employment Period”. You will continue to have
the title of President during the Special Employment Period. During the Special
Employment Period, you agree to perform the work associated with the role of
Chief Financial Officer and to perform any other work assigned to you in writing
by the Chief Executive Officer and/or the Board of Directors. You do not have
authority to represent the Company to others or to bind the Company in any way
without the express and specific authorization of the CEO or the Board. Except
as provided for below, you acknowledge that from and after the Separation Date
you shall have no authority and shall not represent yourself as an employee or
agent of Company.

 

2. Board Membership. You agree that you will resign from the Board of Directors
effective July 25, 2005.

 

3. Compensation, Benefits, and Severance (“Consideration”).

 

(i) During the Special Employment Period, you will continue to be paid your
current Base Salary (which is the amount you currently receive on a pay period
basis), and you will continue to be eligible to participate in the benefits in
which you participated prior to the Special Employment Period, to the same
extent as Vitex senior managers generally. You will not be eligible for salary
increases, bonuses, commissions, or other forms of compensation.

 

(ii) The Company will issue to you 75,000 shares of restricted stock
(post-reverse split basis), which shall vest on July 25, 2005, provided that you
remain employed through July 25, 2005 and perform the duties associated with the
role of Chief Financial Officer in a manner acceptable to the Audit Committee of
the Board of Directors and the Chief Executive Officer.

 

(iii) Following the Special Employment Period, the Company will:

 

(a) pay you severance pay in the gross sum of $420,788 less all applicable
federal, state, local and other employment related deductions, which amount is
equal to your Base Salary for a twelve (12) month period. Payment will be made
in two equal installments of $210,394 each. The first installment shall be paid
as of the Separation Date and the other installment will be paid during the
first week of January, 2006.

 

1



--------------------------------------------------------------------------------

(b) provided you timely elect to continue your insurance coverage pursuant to
the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), the
Company will pay the applicable insurance premiums related to health, dental and
vision coverage from the Separation Date through July 25, 2006 (“the Severance
Period”), provided that the Company’s obligation hereunder will cease
immediately if you become eligible for such insurance through another employer,
and you agree to notify the Company upon such an event. The “qualifying event”
for purposes of COBRA shall be the Separation Date;

 

(c) reimburse you for your purchase or continuation of a life insurance policy
during the Severance Period up to a maximum amount equivalent to the Company’s
current expenditure for your existing policy for the same length of time,
provided that you submit proper documentation to the Company of your
expenditures and provided that the Company’s obligation hereunder will cease
immediately if you become eligible for life insurance through another employer,
and you agree to notify the Company upon such an event;

 

(d) allow you to continue to use during the Special Employment Period and the
Severance Period the Company vehicle and laptop computer you currently are
using, provided that such vehicle use is permitted by the vehicle lease. You
must return the car and laptop to Vitex immediately if you become employed
elsewhere, and you agree to notify the Company upon such an event. The Company
shall make the lease payment for the Company vehicle and reimburse you for all
reasonable costs incurred for maintenance and repairs provided that you submit
proper documentation to the Company of your expenditures for maintenance and
repairs;

 

(e) reimburse you up to a maximum of $15,000 for your cost in obtaining
outplacement assistance during the Special Employment Period and the Severance
Period, provided that you submit proper documentation to the Company of your
expenditures, and provided that you will not be eligible for any reimbursement
for expenses incurred after you accept employment with another employer; and

 

(f) instruct the officers, members of the Board of Directors, and senior
managers to refrain from making any private or public statements that are
professionally or personally disparaging about, or personally adverse to, you
and to refrain from engaging in any conduct that is intended to harm your
reputation. During the Special Employment Period, you and the Company must
mutually agree on the wording of any publicized written statements concerning
the termination of your employment, resignation from the Board or departure from
the Company, including, without limitation, any press releases, public
disclosures or SEC filings. You agree that you will not unreasonably withhold
approval of any such statements.

 

You acknowledge and agree that the Consideration provided herein is not
otherwise due or owing to you under any Company employment agreement (oral or
written) or Company policy or practice, nor is this Consideration intended to,
and shall not, constitute a severance plan, and shall confer no benefit on
anyone other than the parties hereto.

 

4. Stock Options. To the extent applicable, all of the terms, rights and
conditions of the V.I. Technologies, Inc. Stock Option Plans (the “Plans”) and
any documents executed by you pursuant to the

 

2



--------------------------------------------------------------------------------

issuance of any stock options under the Plans (your “Stock Option Agreements”),
are hereby incorporated by reference and shall survive the signing of this
Agreement. You specifically acknowledge that as of the Effective Date, you are
vested in total options for approximately 113,979 shares on a post-reverse split
basis. You shall continue to vest in additional options during the Special
Employment Period, and any options that would have vested during the Severance
Period had your employment continued during that period shall vest on the
Separation Date, in accordance with the Plans and your Stock Option Agreements.
In addition, as set forth in Section 3(ii), you shall vest in 75,000 shares of
restricted stock provided you meet the requirements set forth in that Section.
You may exercise any vested options in accordance with the Plans and your Stock
Option Agreements through July 25, 2006. You acknowledge and agree that
following the Separation Date, you shall not have any right to vest in any
additional stock options under any Company stock or stock option plan (of
whatever name or kind) that you may have participated in or were eligible to
participate in during your employment, including the Special Employment Period.
You acknowledge that the acceleration in vesting and the extension of time in
which to exercise any vested options may result in negative tax treatment to
you, and you agree that you shall not hold or attempt to hold the Company liable
for any such negative tax consequences.

 

5. Confidentiality and Related Covenants. You hereby agree and acknowledge the
following:

 

(i) On or before the Separation Date, you will return to Company all Company
documents (and any copies thereof), property, equipment, and any other
confidential or proprietary information of Company, and you shall abide by the
provisions of the Non-Disclosure and Inventions Agreement previously executed by
you, the terms of which are hereby incorporated by reference and which shall
survive the signing of this Agreement. Further, you agree that you will abide by
any and all common law and/or statutory obligations relating to protection and
non-disclosure of the Company’s trade secrets and/or confidential and
proprietary documents and information.

 

(ii) During the Special Employment Period and for twelve (12) months following
the Separation Date, you will not: a) directly or indirectly solicit or
encourage any employee of the Company to consider going to work or work for any
other person or entity; b) directly or indirectly solicit any customer or client
of Vitex to cease doing business with Company or to work with a competitor of
the Company; or c) commence employment with a competitor of the Company. For
purposes of this Agreement a “competitor of the Company” means a company that is
developing or commercializing anti-HIV therapeutics.

 

(iii) All information relating in any way to the subject matter of this
Agreement, including the terms and amounts, shall be held confidential by you
and shall not be publicized or disclosed to any person (other than an immediate
family member, legal counsel or financial advisor, provided that any such
individual to whom disclosure is made agrees to be bound by these
confidentiality obligations), business entity or government agency (except as
mandated by state or federal law).

 

(iv) You will not make any private or public (including to the print or
electronic media) statements that are professionally or personally disparaging
about, or adverse to, the interests of Company (including its officers,
directors and employees) including, but not limited to, any statements that
disparage any person, product, service, finances, financial condition,
capability or any other aspect of the business of Company, or engage in any
conduct that is intended to harm professionally or personally the reputation of
Company (including its officers, directors and employees).

 

(v) The breach of any of the foregoing covenants by you shall constitute a
material breach of this Agreement and shall relieve Company of any further
obligations hereunder and, in addition to any other legal or equitable remedy
available to Company, shall entitle Company to recover any monies already paid
to you pursuant to Section 3 of this Agreement.

 

3



--------------------------------------------------------------------------------

6. Cooperation.

 

(i) You agree that during the Special Employment Period and Severance Period you
will make yourself available to Company either by telephone or, if the Company
believes necessary, in person upon reasonable notice, to assist Company in
connection with any matter relating to services performed by or directed by you
on behalf of Company prior to the Separation Date. You shall be reimbursed for
any reasonable costs and expenses incurred in connection with providing such
assistance under this Section during the Severance Period.

 

(ii) You agree that during the Special Employment Period and thereafter you
shall cooperate fully with Company in the defense or prosecution of any claims
or actions now in existence or which may be brought or threatened in the future
against or on behalf of Company, including any claims or actions against its
officers, directors and employees. Your cooperation in connection with such
matters, actions and claims shall include, without limitation, to prepare for
any proceeding (including, without limitation, depositions, consultation,
discovery or trial); to provide affidavits; to assist with any audit,
inspection, proceeding or other inquiry; and to act as a witness in connection
with any litigation or other legal proceeding affecting Company. You further
agree that should you be contacted (directly or indirectly) by any person or
entity (for example, by any party representing an individual or entity) adverse
to Company, you shall promptly (within 48 hours) notify the Chief Executive
Officer of Vitex. You shall be reimbursed for any reasonable costs and expenses
incurred in connection with providing such cooperation under this Section.

 

7. Release of Claims By You.

 

(i) You hereby agree and acknowledge that by signing this letter and agreeing to
the Consideration to be provided to you in this Agreement, you are waiving your
right to assert any form of legal claim against Company1 whatsoever for any
alleged action, inaction or circumstance existing or arising from the beginning
of time through the date you sign this Agreement. Your waiver and release herein
is intended to bar any form of legal claim, charge, complaint or any other form
of action (jointly referred to as “Claims”) against Company seeking any form of
relief including, without limitation, equitable relief (whether declaratory,
injunctive or otherwise), the recovery of any damages or any other form of
monetary recovery whatsoever (including, without limitation, back pay, front
pay, compensatory damages, emotional distress damages, punitive damages,
attorneys fees and any other costs) against Company, for any alleged action,
inaction or circumstance existing or arising through the date you sign this
Agreement.

 

(ii) Without limiting the foregoing general waiver and release, you specifically
waive and release Company from any Claim arising from or related to your
employment relationship with Company or the termination thereof, including,
without limitation: (a) claims under any state or federal discrimination fair
employment practices or other employment related statute, regulation or
executive order (as they may have been amended through the Separation Date,
including the Age Discrimination in Employment Act; (b) claims under any local,
state or federal securities law, including, without limitation, the Securities
Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and
any other state or local securities statutes and regulations; (c) claims under
any other state or federal employment related statute, regulation or executive
order (as they may have been amended through the Separation Date; (d) claims
under any state or federal common law theory; and (e) any other Claim arising
under local, state or federal statutory, regulatory or common law.

--------------------------------------------------------------------------------

1 For the purposes of this Section 7, “Company” shall include V.I. Technologies,
Inc. and any of its divisions, affiliates, subsidiaries, holding companies, and
all other related entities, and its and their directors, officers, employees,
trustees, agents, successors and assigns.

 

4



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, this release does not include and will not
preclude: (a) non-termination related claims under the Employee Retirement
Income Security Act (29 U.S.C. § 1001 et seq.); (b) claims for vested benefits
under the Company’s 401(k) Plan; (c) claims under the Consolidated Omnibus
Budget reconciliation Act of 1985 (“COBRA”); (d) rights, if any, to defense and
indemnification from the Company or its insurers for actions taken by you in the
course and scope of your employment with the Company; (e) any right you may have
to obtain contribution, as permitted by law, in the event of entry of judgment
against you as a result of any act or failure to act for which you and the
Company are held jointly liable; (f) any claims arising from a breach of this
Agreement or rights to enforce this Agreement; or (g) any claims that you cannot
by law waive or release. This release does not prohibit you from challenging the
validity of this release under the federal Age Discrimination in Employment Act
(“ADEA”), filing a charge or complaint of age discrimination with the federal
Equal Employment Opportunity Commission (“EEOC”), or participating in any
investigation or proceeding conducted by the EEOC. In addition, nothing in this
release or this Agreement shall limit Vitex’s right to seek immediate dismissal
of such charge or complaint on the basis that your signing of this Agreement
constitutes a full release of any individual rights under the ADEA or other
laws, or seek recovery from you, to the extent permitted by law, of the
Consideration provided to you under this Agreement in the event that you
successfully challenge the validity of this release and prevail on the merits of
a claim under the ADEA or other laws.

 

(iv) You acknowledge and agree that, but for providing this waiver and release,
you would not be receiving the Consideration being provided to you under the
terms of this Agreement.

 

8. Supplemental Release. You agree that on the Separation Date you will execute
the Supplemental Release attached hereto as Exhibit A, which sets forth that the
release provided in Section 7 is valid through the date you sign the
Supplemental Release.

 

9. ADEA Consideration and Rescission Periods. You and Company acknowledge that
you are 40 years of age or older and that you, therefore, have specific rights
under the ADEA, which prohibits discrimination on the basis of age. You and
Company further acknowledge and agree that the release set forth in the
preceding paragraph is intended to release any right you may have to file a
claim against Company alleging discrimination on the basis of age. Consistent
with the provisions of the ADEA, you shall have twenty-one (21) days (the
“Consideration Period”) from your receipt of this Agreement to consider and
accept its terms by signing below, and you are advised to consult with an
attorney prior to signing this Agreement. In addition, you may rescind your
assent to this Agreement (including the release in paragraph 7) if, within seven
(7) days after the date you sign this Agreement (the “Rescission Period”), you
deliver a notice of rescission to Samuel K. Ackerman, M.D., V.I. Technologies,
Inc., 134 Coolidge Avenue, Watertown, MA 02472. To be effective, such rescission
must be hand delivered or postmarked within the seven (7) day period.

 

10. Company’s Release of Claims. The Company hereby agrees and acknowledges that
by signing this Agreement and for other good and valuable consideration, it is
waiving and releasing its claims and right to assert any form of legal claim
against you2 whatsoever for any alleged action, inaction or circumstance
existing or arising from the beginning of time through the date the Company
executes this Agreement. The Company’s waiver and release herein is intended to
bar any form of legal claim, charge, complaint or any other form of action
against you seeking any form of relief including, without limitation, equitable
relief (whether declaratory, injunctive or otherwise), the recovery of any
damages or any other form of monetary recovery whatsoever (including, without
limitation, back pay, front pay, compensatory damages, emotional distress
damages, punitive damages, attorney’s fees and any other costs) against you, for
any alleged action, inaction or circumstance existing or arising through the
date the Company executes this Agreement. Notwithstanding the foregoing, this
section does not release you from any obligation expressly set forth in this
Agreement.

--------------------------------------------------------------------------------

2 For the purposes of this Section 10, “you” shall include your heirs,
executors, administrators, and assigns.

 

5



--------------------------------------------------------------------------------

11. Attorney’s Fees. The Company hereby agrees to promptly reimburse you for the
attorney’s fees and costs you incur in connection with the negotiation of this
Agreement, up to a maximum of $2500.00.

 

12. Voluntary Agreement. The parties acknowledge that they have been given
sufficient time and opportunity to consult with legal counsel for the purpose of
reviewing the terms of this Agreement. By executing this Agreement, the parties
are acknowledging that they have been afforded sufficient time to understand the
terms and effects of this Agreement, that their agreements and obligations
hereunder are made voluntarily, knowingly and without duress, and that neither
party nor its agents or representatives have made any representations
inconsistent with the provisions of this Agreement.

 

13. Entire Agreement/Choice of Law/Full Agreement. Except as expressly provided
for herein, this Agreement supersedes any and all prior oral and/or written
agreements and sets forth the entire agreement between you and Company. No
variations or modifications hereof shall be deemed valid unless reduced to
writing and signed by the parties hereto. This Agreement shall take effect as an
instrument under seal and shall be governed by and construed in accordance with
the laws of Massachusetts. The provisions of this Agreement are severable, and
if for any reason any part hereof shall be found to be unenforceable, the
remaining provisions shall be enforced in full. Any changes to this Agreement
must be approved by the Board of Directors of the Company.

 

If the foregoing correctly sets forth our understanding, please sign, date and
return the enclosed copy of this Agreement to Samuel Ackerman at Vitex within 21
days of the date of this letter.

 

Very truly yours, V.I. Technologies, Inc.

/s/ Samuel K. Ackerman

--------------------------------------------------------------------------------

By:   Samuel K. Ackerman

 

Confirmed and Agreed:

 

/s/ John Barr

--------------------------------------------------------------------------------

John Barr

 

Dated: May 2, 2005

 

6



--------------------------------------------------------------------------------

EXHIBIT A

 

Supplemental Release of Claims

 

I, John Barr, hereby agree and acknowledge that for the good and valuable
consideration set forth in the Separation Agreement dated March 25, 2005, I am
waiving my right to assert any form of legal claim against Company1 whatsoever
for any alleged action, inaction or circumstance existing or arising from the
beginning of time through the date I sign this Supplemental Release of Claims. I
hereby affirm the release I agreed to as part of the Separation Agreement and
further agree that such release is valid for all claims existing or arising
through the date I am executing this Supplemental Release of Claims. My waiver
and release herein is intended to bar any form of legal claim, charge, complaint
or any other form of action (jointly referred to as “Claims”) against Company
seeking any form of relief including, without limitation, equitable relief
(whether declaratory, injunctive or otherwise), the recovery of any damages or
any other form of monetary recovery whatsoever (including, without limitation,
back pay, front pay, compensatory damages, emotional distress damages, punitive
damages, attorneys fees and any other costs) against Company, for any alleged
action, inaction or circumstance existing or arising through the date I sign
this Supplemental Release.

 

/s/ John Barr

--------------------------------------------------------------------------------

John Barr

 

Dated: May 2, 2005

 

--------------------------------------------------------------------------------

1 For the purposes of this Supplemental Release, “Company” shall include V.I.
Technologies, Inc. and any of its divisions, affiliates, subsidiaries, holding
companies, and all other related entities, and its and their directors,
officers, employees, trustees, agents, successors and assigns.

 

7